IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-60037
                        Conference Calendar



TROY T. REDMOND,

                                         Plaintiff-Appellant,

versus

MISSISSIPPI DEPARTMENT OF CORRECTIONS; FRED CHILDS;
DAVID FONDREN; WOOD BROWN; JOHN HALTOM; RUFUS BURKS,

                                         Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 3:99-CV-804-BN
                        --------------------
                          December 11, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Troy T. Redmond moves for leave to proceed in forma pauperis

(IFP) on appeal from the order granting summary judgment for the

defendants in Redmond’s employment-discrimination and civil-

rights action, an action in which Redmond challenged his

termination by the Mississippi Department of Corrections (MDOC).

Redmond alleges that MDOC failed to present evidence of policies

and procedures that he had violated.   He argues that the

circumstances in his case suggested that his termination was

racially motivated and that the reasons offered for the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-60037
                                  -2-

termination were pretextual.    He argues that the defendants

failed to investigate the allegations against him, suggesting a

causal link between Redmond’s protected activities when speaking

against an action taken against another MDOC employee and his

termination.   He alleges that an incident between Hearing Officer

David Fondren and him before his first termination showed the

actions of a white male against a black employee to cover up “the

action of white male attack on the black employee at this

hearing.”   He contends that the defendants were not entitled to

Eleventh Amendment immunity or to qualified immunity because he

was not allowed to use a tape recorder at his employment hearing;

according to Redmond, use of a tape recorder is a state-created

right.   Redmond argues that the defendants violated the Equal

Protection Clause by using MDOC policies and procedures against

him although he had not violated those policies and procedures.

He finally argues that his case should have been consolidated

with another case raising issues arising from the conspiracy at

issue in the current case.

     The evidence supporting the defendants’ motion for summary

judgment indicated that Redmond’s job actions were motivated by

his violations of employee rules.    Nothing in the record gives

rise to an inference of racial discrimination.    See Boyd v. State

Farm Ins. Co., 158 F.3d 326, 328-29 (5th Cir. 1998), cert.

denied, 526 U.S. 1051 (1999).    The grant of summary judgment on

Redmond’s employment-discrimination claim was not erroneous.

     Redmond offers no factual allegations or legal arguments

relevant to his immunity contentions; his contention that use of
                           No. 01-60037
                                -3-

a tape-recorder was a state-created right; his allegation that

the defendants conspired against him; his contention that the

Equal Protection Clause was violated; or his contention that his

cases should have been consolidated.   He has failed to brief

those issues for appeal.   Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).    Redmond has

failed to show that he will raise any nonfrivolous issues for

appeal.   See Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).

     IFP DENIED; APPEAL DISMISSED.   5TH CIR. R. 42.2.